Citation Nr: 1105298	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 
10 percent for right ulnar neuropathy.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).      


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 
1975.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The September 1999 rating decision 
granted benefits for right ulnar nerve neuropathy of the right 
wrist, assigning a non-compensable rating.  A subsequent March 
2000 decision increased the rating to 10 percent.  

The Veteran testified before the undersigned Veterans Law Judge 
at an October 2004 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

In February 2005, the Board issued a decision which denied the 
appellant's claim for an increased initial evaluation.  
Thereafter, the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
March 2006, the Court granted a Joint Motion for Remand, vacating 
the Board's February 2005 decision and remanding the appellant's 
claim for an increased initial evaluation for additional 
development and consideration by the Board.

Pursuant to the Court's March 2006 Remand, the instant case was 
remanded by the Board in November 2006 to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant in 
the development of his claim for an increased initial evaluation, 
to include providing the appellant a VA examination and 
attempting to obtain Social Security Administration (SSA) 
disability records.  

In May 2009, the Board issued a decision which denied the 
appellant's claim for an increased initial evaluation.  
Thereafter, the appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2010, the Court granted a Joint Motion for Remand, 
vacating the Board's May 2009 decision and remanding the 
appellant's claim for an increased initial evaluation for 
additional development and consideration by the Board.

While the above actions were pending at the Board, the Court, and 
the Appeals Management Center, the Veteran also perfected an 
appeal from a February 2006 rating decision that denied TDIU.  
The Board observes that the Veteran's September 2007 substantive 
appeal regarding his TDIU claim initially requested a BVA 
hearing.  However, a statement dated later in September 2007 
waived the request for a hearing.  The request for a hearing 
regarding the TDIU is deemed waived.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Joint Motion for Remand in this case indicated that a review 
of the record shows an inferred claim for service connection for 
osteoarthritis of the right wrist.  Specifically, in a November 
2008 joints examination, a VA examiner stated that the Veteran's 
right wrist had functional limitation and limitations in the 
joint that resulted from the 1998 wrist surgery.  However, the 
issue of entitlement to service connection for osteoarthritis of 
the right wrist under §1151 has not been considered by the RO.  
The Board, therefore, has no jurisdiction to consider that claim 
at this time.  However, in accordance with the Joint Motion, the 
Board will remand the case so that the inferred claim can be 
afforded proper consideration. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2008 to the present.  
Requests for VA medical records should be made since the evidence 
may not be currently complete.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

As well, after a complete review of the claims file, the Board 
notes that Veteran submitted a statement, received in March 2007, 
stating that he had had an orthopedic evaluation and an x-ray 
study at a private orthopedic practice.  A signed release (VA 
Form 21-4142) to that practice is of record, dated June 2007.  In 
April 2008 the RO informed the Veteran that it had requested 
records from this practice; however the record contains only what 
appears to be a survey form from the records company.  Upon 
receipt from the Veteran of a current, signed VA form 21-4142, 
the RO should make every effort to receive those private records 
regarding the Veteran's right wrist.   

Since it has now been more than two years since the Veteran's 
right wrist disability has been formally examined by VA, the RO 
should also take this opportunity to provide him a new 
examination, so that the evidence is sufficient to evaluate the 
current severity of this disorder.

As well, with regard to the Veteran's TDIU claim, the Board 
observes that multiple VA treatment records and other medical 
evidence have been added to the record.  While these documents 
contain various references to his state of employment, the record 
does not contain any supplemental statements of the case 
regarding the issue of TDIU.  

Accordingly, the case is REMANDED for the following action:

1.	  Develop and then adjudicate the claim of 
entitlement to service connection under the 
provisions of 38 U.S.C.A. 1151 for 
osteoarthritis of the right wrist.  If the 
claim is denied, advise the Veteran of his 
rights to appeal the decision.



2.	 Obtain the Veteran's medical records for 
treatment of his right wrist disability from 
the VA Medical Center in Little Rock, 
Arkansas from October 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.	 Contact the Veteran and request a completed 
VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for all private medical 
care providers that treated his right wrist 
disorder, specifically OrthoArkansas, PA, 
10301 Kanis Road, Little Rock, Arkansas, 
72205, from April 2006 to present.   

Document any attempts to obtain such records, 
including any negative replies.  Inform the 
Veteran of any negative replies and inform 
him that he may obtain these records and 
submit them for consideration.  

4.	 After the above development is complete and 
the records are obtained, to the extent 
available, schedule the Veteran for an 
appropriate VA examination to ascertain the 
severity of his right ulnar nerve neuropathy. 

The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination. 

All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

5.	 When the development requested has been 
completed, and after any additional 
development deemed necessary has been 
completed, readjudicate the Veteran's claims 
of entitlement to TDIU and an increased 
initial evaluation for right ulnar 
neuropathy.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
certified to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

